
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.02

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EIGHTH AMENDMENT TO
CREDIT AGREEMENT


Dated as of July 30, 2001,

effective as of June 30, 2001

(amending the Credit Agreement,

dated as of February 26, 1998)

between

ALADDIN GAMING, LLC,

as the Borrower,

and

THE BANK OF NOVA SCOTIA,
as the Administrative Agent for Various Financial Institutions.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EIGHTH AMENDMENT TO CREDIT AGREEMENT


    THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this "Eighth Amendment to Credit
Agreement") is dated as of July 30, 2001, effective as of June 30, 2001 by and
between ALADDIN GAMING, LLC, a Nevada limited-liability company (the "Borrower")
and THE BANK OF NOVA SCOTIA, as administrative agent (together with any
successor thereto in such capacity, the "Administrative Agent") for the various
financial institutions as are or may become parties hereto (collectively, the
"Lenders").

    In consideration of the mutual agreements herein contained and other good
and valuable consideration, receipt of which is hereby acknowledged, the parties
hereto, intending to be legally bound, agree as follows:


W I T N E S S E T H:


    WHEREAS, the Borrower, the Lenders, the Administrative Agent, Merrill Lynch
Capital Corporation, as the syndication agent for the Lenders, and CIBC
Oppenheimer Corp., as the documentation agent for the Lenders, have heretofore
entered into (s) that certain Credit Agreement (the "CA") dated as of
February 26, 1998, (t) that certain First Amendment to Credit Agreement (the
"First Amendment to Credit Agreement") dated as of January 29, 1999, (u) that
certain Second Amendment to Credit Agreement (the "Second Amendment to Credit
Agreement") dated as of April 5, 1999, effective as of March 10, 1999, (v) that
certain Third Amendment to Credit Agreement (the "Third Amendment to Credit
Agreement") dated as of June 2, 2000, (w) that certain Fourth Amendment to
Credit Agreement (the "Fourth Amendment to Credit Agreement") dated as of
July 27, 2000, (x) that certain Fifth Amendment to Credit Agreement (the "Fifth
Amendment to Credit Agreement") dated as of December 29, 2000, (y) that certain
Sixth Amendment to Credit Agreement (the "Sixth Amendment to Credit Agreement")
dated as of March 30, 2001 and (z) that certain Seventh Amendment to Credit
Agreement (the "Seventh Amendment to Credit Agreement") dated as of June 15,
2001, effective as of May 29, 2001 (the CA, as amended by the First Amendment to
Credit Agreement, the Second Amendment to Credit Agreement, the Third Amendment
to Credit Agreement, the Fourth Amendment to Credit Agreement, the Fifth
Amendment to Credit Agreement, the Sixth Amendment to Credit Agreement and the
Seventh Amendment to Credit Agreement shall be referred to herein as the "Credit
Agreement"); and

    WHEREAS, the Borrower has requested the Lenders to enter into certain
additional amendments of the Credit Agreement; and

    WHEREAS, each of the parties hereto is willing, on the terms and subject to
the conditions hereinafter set forth, to so amend the Credit Agreement, but only
upon the terms and conditions set forth below.

    NOW, THEREFORE, in consideration of the agreements contained herein, the
parties hereto agree as follows:


ARTICLE I

DEFINITIONS


    SECTION 1.1. Certain Defined Terms. The following terms (whether or not
italicized) when used in this Eighth Amendment to Credit Agreement and the
Credit Agreement, as amended by this Eighth Amendment to Credit Agreement,
including all preambles and recitals, shall, except where the context otherwise
requires, have the following meanings:

    "Effective Date" is defined in Section 4.1.

    "Eighth Amended to Credit Agreement" is defined in the preamble.

2

--------------------------------------------------------------------------------

    "Fifth Amendment to Credit Agreement" is defined in the first recital.

    "First Amendment to Credit Agreement" is defined in the first recital.

    "Fourth Amendment to Credit Agreement" is defined in the first recital.

    "Second Amendment to Credit Agreement" is defined in the first recital.

    "Seventh Amendment to Credit Agreement" is defined in the first recital.

    "Sixth Amendment to Credit Agreement" is defined in the first recital.

    "Third Amendment to Credit Agreement" is defined in the first recital.

    "Third Amendment to Keep-Well Agreement" is defined in clause (a) of
Section 4.1.

    SECTION 1.2. Other Defined Terms; Construction. For purposes of this Eighth
Amendment to Credit Agreement, capitalized terms used but not defined herein
shall have the meanings assigned to them in the Credit Agreement, as amended by
this Eighth Amendment to Credit Agreement, and the rules of construction set
forth in Article I of the CA shall apply to this Eighth Amendment to Credit
Agreement.


ARTICLE II

AMENDMENTS


    SECTION 2.1. Amendments. The parties hereto hereby agree that from and after
the Effective Date, the following amendments shall be made to the Credit
Agreement:

(a)From and after the Effective Date, the definition of Applicable Base Rate
Margin (as defined in the Sixth Amendment to Credit Agreement) shall be deleted
in its entirety and the following definition of Applicable Base Rate Margin
shall be substituted in its place:

    "Applicable Base Rate Margin" means, (w) relative to any Term B Loan, (1) on
any date prior to June 30, 2001, 2.50% per annum, (2) on any date from and after
the Effective Date of the Eight Amendment to Credit Agreement and prior to
June 30, 2002, 10.00% per annum, as such rate may be reduced from time to time
upon the occurrence of an Interest Reduction Event as set forth on Schedule I
annexed to the Eighth Amendment to Credit Agreement, and (3) on any date from
and after June 30, 2002, 2.50% per annum, (x) relative to any Term C Loan,
(1) on any date prior to June 30, 2001, 3.00% per annum, (2) on any date from
and after the Effective Date of the Eighth Amendment to Credit Agreement and
prior to June 30, 2002, 10.00% per annum, as such rate may be reduced from time
to time upon the occurrence of an Interest Reduction Event as set forth on
Schedule I annexed to the Eighth Amendment to Credit Agreement, and (3) on any
date from and after June 30, 2002, 3.00% per annum; (y) relative to any Term D
Loan, (1) on any date prior to June 30, 2001, 3.50% per annum, (2) on any date
from and after the Effective Date of the Eighth Amendment to Credit Agreement
and prior to June 30, 2002, 10.50% per annum, as such rate may be reduced from
time to time upon the occurrence of an Interest Reduction Event as set forth on
Schedule I annexed to the Eighth Amendment to Credit Agreement, and (3) on any
date from and after June 30, 2002, 3.50% per annum; and (z) relative to any Term
A Loan, (1) on any date prior to February 18, 2001, 2.00% per annum, (2) on any
date from and after February 18, 2001 and prior to June 30, 2001, the per annum
percentage set forth below opposite the Total Debt to EBITDA Ratio set forth in
the Current Compliance Certificate, (3) on any date from and after the Effective
Date of the Eighth Amendment to Credit Agreement and prior to June 30, 2002,
10.00% per annum, as such rate may be reduced from time to time upon the
occurrence of an Interest Reduction Event as set forth on Schedule I annexed to
the Eighth Amendment to Credit Agreement, and (4) on any date from and

3

--------------------------------------------------------------------------------

after June 30, 2002, the per annum percentage set forth below opposite the Total
Debt to EBITDA Ratio set forth in the Current Compliance Certificate:

Total Debt to EBITDA Ratio


--------------------------------------------------------------------------------

  Applicable Base Rate Margin

--------------------------------------------------------------------------------

  a 4.5:1   2.00 % a 4.0:1 and < 4.5:1   1.75 % a 3.5:1 and < 4.0:1   1.50 % a
3.0:1 and < 3.5:1   1.00 % a 2.5:1 and < 3.0:1   0.75 % < 2.5:1   0.50 %"

(b)From and after the Effective Date, the definition of Applicable LIBO Rate
Margin (as defined in the Sixth Amendment to Credit Agreement) shall be deleted
in its entirety and the following definition of Applicable LIBO Rate Margin
shall be substituted in its place:

    "Applicable LIBO Rate Margin" means, (w) relative to any Term B Loan, (1) on
any date prior to June 30, 2001, 3.50% per annum, (2) on any date from and after
the Effective Date of the Eighth Amendment to Credit Agreement and prior to
June 30, 2002, 11.00% per annum, as such rate may be reduced from time to time
upon the occurrence of an Interest Reduction Event, and (3) on any date from and
after June 30, 2002, 3.50% per annum, (x) relative to any Term C Loan, (1) on
any date prior to June 30, 2001, 4.00% per annum, (2) on any date from and after
the Effective Date of the Eighth Amendment to Credit Agreement and prior to
June 30, 2002, 11.00% per annum, as such rate may be reduced from time to time
upon the occurrence of an Interest Reduction Event, and (3) on any date from and
after June 30, 2002, 4.00% per annum; (y) relative to any Term D Loan, (1) on
any date prior to June 30, 2001, 4.50% per annum, (2) on any date from and after
the Effective Date of the Eighth Amendment to Credit Agreement and prior to
June 30, 2002, 11.50% per annum, as such rate may be reduced from time to time
upon the occurrence of an Interest Reduction Event, and (3) on any date from and
after June 30, 2002, 4.5%; and (z) relative to any Term A Loan, (1) on any date
prior to February 18, 2001, 3.00% per annum, (2) on any date from and after
February 18, 2001 and prior to June 30, 2001, the per annum percentage set forth
below opposite the Total Debt to EBITDA Ratio set forth in the Current
Compliance Certificate, (3) on any date from and after the Effective Date of the
Eighth Amendment to Credit Agreement and prior to June 30, 2002, 11.00% per
annum, as such rate may be reduced from time to time upon the occurrence of an
Interest Reduction Event, and (4) on any date from and after June 30, 2002, the
per annum percentage set forth below opposite the Total Debt to EBITDA Ratio set
forth in the Current Compliance Certificate:

Total Debt to EBITDA Ratio


--------------------------------------------------------------------------------

  Applicable LIBO Rate Margin

--------------------------------------------------------------------------------

  a 4.5:1   3.00 % a 4.0:1 and < 4.5:1   2.75 % a 3.5:1 and < 4.0:1   2.50 % a
3.0:1 and < 3.5:1   2.00 % a 2.5:1 and < 3.0:1   1.75 % < 2.5:1   1.50 %"

(c)From and after the Effective Date, the definition of Deemed Cash Equity
Contribution (as defined in the Seventh Amendment to Credit Agreement) shall be
deleted in its entirety and the following definition of Deemed Cash Equity
Contribution shall be substituted in its place:

    "Deemed Cash Equity Contribution" shall mean, for the sole purpose of
calculating EBITDA (i) for the Fiscal Quarter closing on March 31, 2001 and for
no other purpose, a Cash Equity Contribution in the amount of $13,300,000 and
(ii) for the Fiscal Quarters closing on June 30, 2001, September 30, 2001,
December 31, 2001 and March 31, 2002, and for no other purpose, a Cash Equity
Contribution in the amount which, when added to the Borrower's EBITDA for the
four quarter period ending on the

4

--------------------------------------------------------------------------------

last day of such Fiscal Quarter, will result in the Borrower being in compliance
with the Minimum Fixed Charge Coverage Ratio, but only if the Sponsors have made
Cash Equity Contributions in the amount of the FQ2 Cash Equity Contributions
(for the Fiscal Quarter closing on March 31, 2001) and in the amount of the FQ
Cash Equity Contributions (for the Fiscal Quarters closing on June 30, 2001,
September 30, 2001, December 31, 2001 or March 31, 2002 as the case may be), in
accordance with the Keep-Well Agreement, as amended by the First Amendment to
Keep-Well Agreement, the Second Amendment to Keep-Well Agreement, and the Third
Amendment to Keep-Well Agreement. If such FQ2 Cash Equity Contributions or any
FQ Cash Equity Contributions have not been made in accordance with the Keep-Well
Agreement, as so amended, then the Deemed Cash Equity Contributions for the
Fiscal Quarter ending (x) March 31, 2001 shall be the Cash Equity Contributions
actually made by the Sponsors in accordance with the Keep-Well Agreement, as
amended by the First Amendment to Keep-Well Agreement, on or before May 30, 2001
or (y) June 30, 2001, September 30, 2001, December 31, 2001 or March 31, 2002
shall be the Cash Equity Contributions actually made by the Sponsors for such
Fiscal Quarter in accordance with the Keep-Well Agreement, as amended by the
First Amendment to Keep-Well Agreement, the Second Amendment to Keep-Well
Agreement and the Third Amendment to Keep-Well Agreement. In no event shall the
Deemed Cash Equity Contribution apply to or in any way limit any obligation of
the Sponsors under the Keep-Well Agreement, as amended by the First Amendment to
Keep-Well Agreement, the Second Amendment to Keep-Well Agreement and the Third
Amendment to Keep-Well Agreement."

(d)From and after the Effective Date, the definition of EBITDA in the Credit
Agreement shall be deleted in its entirety and the following definition of
EBITDA shall be substituted in its place:

    " 'EBITDA' means, for the Borrower only, for any applicable period, the sum
(without duplication) of

(a)Net Income for such period,

plus

(b)the amount deducted by the Borrower, in determining Net Income for such
period, representing:

(i)Interest Expense of the Borrower;

plus

(ii)the amount deducted, in determining Net Income, of all federal, state and
local income taxes (whether paid in cash or deferred) of the Borrower or, if the
Borrower is treated as a pass-through entity or is not treated as a separate
entity for United States federal income tax purposes, the amount of Restricted
Payments made by the Borrower in accordance with clause (c) of Section 7.2.6,
subject to the terms thereof;

plus

(iii)depreciation of assets of the Borrower;

plus

(iv)amortization;

5

--------------------------------------------------------------------------------

plus

(v)non-cash expense or income items of the Borrower under any Rate Protection
Agreement;

plus

(c)the amount of Cash Equity Contributions (as defined in the Keep-Well
Agreement) made by one or more of the Sponsors in accordance with the Keep-Well
Agreement attributable to such period;

plus

(d)the amount of Cash Contributions to Capital;

provided, however, that in computing EBITDA (i) for purposes of determining the
'Total Debt to EBITDA Ratio' in clause (h)(i)(B) of Section 7.2.6 or the amount
of 'Excess Cash Flow', the 'Applicable Base Rate Margin' or the 'Applicable LIBO
Rate Margin', subclauses (c) and (d) shall be excluded from such computation,
(ii) for purposes of determining the amount of Cash Equity Contributions made by
the Sponsors with respect to the Fiscal Quarters ending March 31, 2001, June 30,
2001, September 30, 2001, December 31, 2001 and March 31, 2002, the amount
thereof shall be the Deemed Cash Equity Contributions, (iii) for any period of
four consecutive Fiscal Quarters ending on or prior to June 30, 2001 for
purposes of determining compliance with respect to the covenants in clauses (a),
(b) and (d) of Section 7.2.4, EBITDA for such period shall equal the product of
(x) the sum of the amounts determined pursuant to clauses (a), (b), (c) and (d)
for all Post-Conversion Fiscal Quarters that have then been completed multiplied
by (y) a fraction, the numerator of which is equal to 4 and the denominator of
which is equal to the number of Post-Conversion Fiscal Quarters which have then
been completed, and (iv) for purposes of determining compliance with the
covenant in clause (e) of Section 7.2.4 for any Fiscal Quarter ending on or
prior to June 30, 2001, EBITDA shall be calculated for the period beginning on
August 18, 2000 and ending on the date of the most recently completed
Post-Conversion Fiscal Quarter."

(e)From and after the Effective Date, the following definition shall be added to
the Credit Agreement:

    "Interest Reduction Event" is defined on Schedule I annexed to the Eighth
Amendment to Credit Agreement.

(f)From and after the Effective Date, the words "Schedule II annexed to the
Sixth Amendment to Credit Agreement" in clause (b) of Section 3.1.1 of the
Credit Agreement, as amended by clause (gg) of Section 3.1 of the Fourth
Amendment to Credit Agreement and clause (d) of Section 2.1 of the Fifth
Amendment to Credit Agreement, shall be deemed to be deleted in their entirety
and the words "Schedule II annexed to the Eighth Amendment to Credit Agreement"
shall be substituted in their place.

(g)From and after the Effective Date, clause (c) of Section 3.1.1 of the Credit
Agreement, as amended by clause (b) of Section 2.1 of the Sixth Amendment to
Credit Agreement, shall be deemed to be deleted in its entirety and the
following clause (c) shall be substituted in its place:


    "(c) (i) From and after the Conversion Date, the Borrower shall make
mandatory prepayments of principal (the 'Mandatory Prepayments') of all Loans in
addition to the Scheduled Amortization on the dates and in the amounts set forth
in Section 7.1.19 of the Credit Agreement and Schedule III annexed to the Eighth
Amendment to Credit Agreement, the application of which shall be as set forth in
items (ii) and (iii) of this clause (c).

6

--------------------------------------------------------------------------------

(ii)On any date on which a Mandatory Prepayment consisting of Excess Cash is to
be made, any Term B Lender, any Term C Lender or any Term D Lender may elect not
to receive its portion of such Mandatory Prepayment in which case 50% of the
portion of such Mandatory Prepayment which was to have been made to such Lender
shall be paid pro rata to (x) the Term B Lenders, the Term C Lenders and the
Term D Lenders which have elected to receive their portions of such Mandatory
Prepayment and (y) the Term A Lenders which have made a Term A Loan (up to the
outstanding amount of the Term A Loans), and upon the payment of such 50%
portion of such Mandatory Prepayment, the Borrower shall be deemed to have
satisfied its obligations to make such Mandatory Prepayment. Except as set forth
in the proviso of the immediately preceding sentence, Mandatory Prepayments will
be applied pro rata in forward order among the Term A Loan, the Term B Loan, the
Term C Loan and the Term D Loan.

(iii)On any date on which a Mandatory Prepayment consisting of the "Release
Price" is to be made, any Term B Lender, any Term C Lender or any Term D Lender
may elect not to receive its portion of such Mandatory Prepayment in which case
such Mandatory Payment shall be paid pro rata to (x) the Term B Lenders, the
Term C Lenders and the Term D Lenders which have elected to receive their
portions of the Release Price and (y) the Term A Lenders which have made a Term
A Loan (up to the outstanding amount of the Term A Loans). Except as set forth
in the proviso of the immediately preceding sentence, Mandatory Prepayments will
be applied pro rata in forward order among the Term A Loan, the Term B Loan, the
Term C Loan and the Term D Loan."

(h)From and after the Effective Date, Section 3.2.3 of the Credit Agreement
shall be deemed to be deleted in its entirety and the following Section 3.2.3
shall be substituted in its place:

    "SECTION 3.2.3. Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:

(a)on the Stated Maturity Date therefor;

(b)on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid; provided,
however, that from and after the Effective Date of the Eighth Amendment to
Credit Agreement and prior to June 30, 2002, the minimum interest payable in
cash with respect to any such prepayment shall be the applicable amount set
forth in the proviso in clauses (c) and (d) on the principal amount so paid or
prepaid and the balance of accrued and unpaid interest shall be added to the
principal amount of the Loans as payment of such interest;

(c)with respect to Base Rate Loans, on each Quarterly Payment Date occurring
after the Effective Date; provided, however, that from and after the Effective
Date of the Eighth Amendment to Credit Agreement and prior to June 30, 2002,
(w) interest shall be due and payable on the first day of each and every
calendar month, (x) the minimum interest payable in cash on Base Rate Loans that
are Term A Loans, Term B Loans or Term C Loans shall be an calculated as though
the Applicable Base Rate Margin was 3.00% per annum, (y) the minimum interest
payable in cash on Base Rate Loans that are Term D Loans shall be an calculated
as though the Applicable Base Rate Margin was 3.50% per annum, and (z) the
balance of accrued and unpaid interest shall be added to the principal amount of
the Loans as payment of such interest.

(d)with respect to LIBO Rate Loans, on the last day of each applicable Interest
Period (and, if such Interest Period shall exceed three months, on each
Quarterly Payment Date during such Interest Period); provided, however, that
from and after June 30, 2001 and prior to June 30, 2002, (w) interest shall be
due and payable on the first day of each and every calendar month,

7

--------------------------------------------------------------------------------

(x) the minimum interest payable in cash on LIBO Rate Loans that are Term A
Loans, Term B Loans or Term C Loans shall be an calculated as though the
Applicable LIBO Rate Margin was 4.00% per annum, (y) the minimum interest
payable in cash on LIBO Rate Loans that are Term D Loans shall be an calculated
as though the Applicable LIBO Rate Margin was 4.50% per annum and (z) the
balance of accrued and unpaid interest shall be added to the principal amount of
the Loans as payment of such interest;

(e)with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to clause (c), on
the date of such conversion; provided, however, that from and after June 30,
2001 and prior to June 30, 2002, (x) the minimum interest payable in cash on
Base Rate Loans that are Term A Loans, Term B Loans or Term C Loans shall be an
calculated as though the Applicable Base Rate Margin was 3.00% per annum,
(y) the minimum interest payable in cash on Base Rate Loans that are Term D
Loans shall be an calculated as though the Applicable Base Rate Margin was 3.50%
per annum and (z) the balance of accrued and unpaid interest shall be added to
the principal amount of the Loans as payment of such interest; and

(f)on that portion of any Loan the Stated Maturity Date of which is accelerated
pursuant to Section 8.2 or Section 8.3, immediately upon such acceleration.

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Stated Maturity Date, upon acceleration or otherwise)
shall be payable upon demand and not added to principal."


ARTICLE III

WAIVERS BY THE LENDERS


    SECTION 3.1. Waivers Pertaining to Financial Condition and Operations. The
Borrower has not performed its covenants under clause (a), clause (b) and
clause (d) of Section 7.2.4 of the Credit Agreement, as amended by the Sixth
Amendment to Credit Agreement and as further amended by this Eighth Amendment to
Credit Agreement, with respect to the Fiscal Quarters ending on or prior to
June 30, 2001. The Borrower does not expect to perform its covenants under
clause (a), clause (b), and clause (d) of Section 7.2.4 of the Credit Agreement,
as amended by the Sixth Amendment to Credit Agreement and as further amended by
this Eighth Amendment to Credit Agreement, with respect to the Fiscal Quarters
ending on or prior to June 30, 2002. As of the Effective Date, the Lenders agree
that the Borrower's failure to perform its covenants (x) under clause (a),
clause (b) and clause  (d) of Section 7.2.4 of the Credit Agreement, as amended
by the Sixth Amendment to Credit Agreement and further amended by this Eighth
Amendment to Credit Agreement, are hereby waived with respect to the Fiscal
Quarters ending on or prior to June 30, 2002.


ARTICLE IV

CONDITIONS PRECEDENT AND COVENANT; AMENDMENT FEE


    SECTION 4.1. Conditions to Effectiveness. This Eighth Amendment to Credit
Agreement shall be and become effective on the date (the "Effective Date") on
which each of the following conditions precedent shall have been satisfied.

(a)Deliveries. The Administrative Agent shall have received counterparts of
(i) this Eighth Amendment to Credit Agreement executed by Authorized
Representatives of the Borrower and the Administrative Agent; (ii) the
Ratification and Reaffirmation executed by Authorized Representatives of each of
the parties thereto; (iii) if required, the Third Amendment to Deed of Trust,
(iv) the Third Amendment to Keep-Well Agreement of even date (the "Third
Amendment to Keep-Well Agreement") from London Clubs, the Trust, ABH and AHL;
(v) an

8

--------------------------------------------------------------------------------

amendment to the GECC Facilities Agreement which amends the GECC Facilities
Agreement substantially in accordance with the terms hereof; (vi) a consent, if
required, from the Discount Note Indenture Trustee to the execution and delivery
hereof in form and content reasonably satisfactory to the Administrative Agent;
and (vii) such other documents reasonably required by the Administrative Agent
or any of the Lenders.

(b)Third Amendment to Keep-Well Agreement. The Third Amendment to Keep-Well
Agreement shall be effective in accordance with its terms.

(c)Incumbency, etc. The Administrative Agent shall have received (with copies
for each Lender) a certificate, dated as of the date of the Eighth Amendment to
Credit Agreement, of an Authorized Representative of

(i)the Borrower certifying

(x)as to the incumbency and signatures of the Person or Persons authorized to
execute and deliver this Eighth Amendment to Credit Agreement and any
instruments or agreements required hereunder,

(y)as to an attached copy of one or more resolutions or other authorizations of
the manager of the Borrower certified by the Authorized Representative of such
manager as being in full force and effect on the date hereof, authorizing the
execution, delivery and performance of this Eighth Amendment to Credit Agreement
and any instruments or agreements required hereunder, and

(z)that the Organizational Documents of the Borrower have not been modified
since the date on which they were last delivered to the Administrative Agent,
and


(ii)each signatory to the Third Amendment to Keep-Well Agreement and the
Ratification and Reaffirmation certifying

(x)as to the incumbency and signatures of the Person or Persons authorized to
execute and deliver such Instrument on behalf of such signatory,

(y)as to an attached copy of one or more resolutions or other authorizations of
(A) the Board of Directors certified by the Authorized Representative of such
signatory or (B) the manager of such signatory certified by the Authorized
Representative of such manager, as applicable, each as being in full force and
effect on the date hereof, authorizing the execution, delivery and performance
of such Instrument, and

(z)that the Organizational Documents of such signatory have not been modified
since the date on which they were last delivered to the Administrative Agent,

upon which certificate the Administrative Agent and each Lender (collectively,
the "Financing Parties") may conclusively rely until it shall have received a
further certificate of an Authorized Representative of such Person canceling or
amending such prior certificate.

(d)Costs and Expenses. All reasonable fees and costs and expenses of Mayer,
Brown & Platt and other professionals employed by the Administrative Agent and
all other reasonable expenses of the Administrative Agent in connection with the
negotiation, execution and delivery of this Eighth Amendment to Credit Agreement
and the transactions contemplated herein shall have been paid in full.

(e)Satisfactory Legal Form. Each Financing Party shall have received all
information, approvals, opinions, documents or instruments as each Financing
Party may have reasonably requested, and all documents executed or submitted
pursuant hereto by or on behalf of the Borrower shall be reasonably satisfactory
in form and substance to each Financing Party.

9

--------------------------------------------------------------------------------

(f)Default. After giving effect to this Eighth Amendment to Credit Agreement the
following statements shall be true and correct: (i) to the best knowledge of the
Borrower, no act or condition exists which, with the giving of notice or passage
of time, would constitute a "Default" or "Event of Default" (as defined in the
Credit Agreement, the GECC Facilities Agreement and the Discount Note Indenture)
and (ii) no material adverse change has occurred in the financial condition,
business, property, prospects or ability of the Borrower to perform in all
material respects its obligations under any Operative Document or any of the
documents evidencing and securing the FF&E Financing to which it is a party.

(g)Consents and Approvals. All approvals and consents required to be taken,
given or obtained, as the case may be, by or from any Governmental
Instrumentality or another Person, or by or from any trustee (including, without
limitation, GECC and the Discount Note Indenture Trustee) or holder of any
Indebtedness or Obligation of the Borrower or any other Obligor, that are
necessary or, in the reasonable opinion of the Administrative Agent, advisable
in connection with the execution, delivery and performance of the Credit
Agreement, as amended by this Eighth Amendment to Credit Agreement, by all
parties hereto or thereto, shall have been taken, given or obtained, as the case
may be, shall be in full force and effect and the time for appeal with respect
to any thereof shall have expired (or, if an appeal shall have been taken, the
same shall have been dismissed) and shall not be subject to any pending
proceedings or appeals (administrative, judicial or otherwise) and shall be in
form and substance reasonably satisfactory to the Administrative Agent.

(h)Delivery of Eighth Amendment to Credit Agreement, etc. The Borrower shall
have delivered this Eighth Amendment to Credit Agreement to all Persons entitled
under the Operative Documents to receive delivery hereof and arranged for or
caused the recording and/or filing thereof, if required.

(i)Opinions. The Administrative Agent shall have received such opinions of
counsel as it deems necessary, dated as of the date of the Eighth Amendment to
Credit Agreement and addressed to the Administrative Agent, the Lenders and, if
applicable, the Disbursement Agent, which shall provide, in relevant part, that
the amendment in clause (h) of Section 2.1 of this Eighth Amendment does not
violate any applicable usury law or public policy, no approvals, waivers,
amendments or modifications are required under the GECC Intercreditor Agreement
or the Discount Note Indenture for the approvals, waivers, amendments or
modifications set forth in this Eighth Amendment to Credit Agreement and shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent.


ARTICLE V

REPRESENTATIONS AND WARRANTIES


    In order to induce the Administrative Agent to enter into this Eighth
Amendment to Credit Agreement on behalf of the Lenders, the Borrower hereby
reaffirms, as of the date of this Eighth Amendment to Credit Agreement, its
representations and warranties contained in Article VI of the Credit Agreement
and the Disbursement Agreement and additionally represents and warrants unto
each Financing Party as set forth in this Article IV.

    SECTION 5.1. Matters Pertaining to the GECC Facilities Agreement and the
Discount Note Indenture. The Borrower has performed in all material respects its
obligations under the GECC Facilities Agreement and the Discount Note Indenture.
To the best knowledge of the Borrower, no act or condition exists which, with
the giving of notice or passage of time, would constitute a "Default" or "Event
of Default" (as defined in the Credit Agreement, the GECC Facilities Agreement
and the Discount Note Indenture). No material adverse change has occurred with
respect to the financial condition, business, property, prospects or ability of
the Borrower to perform in all material respects its

10

--------------------------------------------------------------------------------

obligations under any Operative Document or any of the documents evidencing and
securing the FF&E Financing to which it is a party.

    SECTION 5.2. Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by the Borrower of this Eighth Amendment to Credit
Agreement and each other document executed or to be executed by it in connection
with this Eighth Amendment to Credit Agreement are within the Borrower's powers,
have been duly authorized by all necessary action, and do not

(a)contravene the Borrower's Organizational Documents;

(b)contravene any contractual restriction binding on or affecting any of the
Aladdin Parties and/or the London Clubs Parties;

(c)contravene any court decree or order or Legal Requirement binding on or
affecting any of the Aladdin Parties and/or the London Clubs Parties; or

(d)result in, or require the creation or imposition of, any Lien on any property
of the Borrower, any of the other Aladdin Parties, any other Person which
executes and delivers documents with respect to the Eighth Amendment to Credit
Agreement in favor of the Lenders, except as expressly permitted by the
Operative Documents, the GECC Facilities Agreement, the Discount Note Indenture
and other Instruments binding on such Persons, as the case may be,

and the Financing Parties may conclusively rely on such representation and
warranty.

    SECTION 5.3. Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower or any other Person of this Eighth
Amendment to Credit Agreement or any other document to be executed by it or any
other Person in connection with this Eighth Amendment to Credit Agreement.

    SECTION 5.4. Validity, etc. This Eighth Amendment to Credit Agreement
constitutes, and each other document executed by the Borrower in connection with
this Eighth Amendment to Credit Agreement, on the due execution and delivery
thereof, will constitute, the legal, valid and binding obligations of the
Borrower enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors rights generally and by general
principles of equity.

    SECTION 5.5. Limitation. Except as expressly provided hereby, all of the
representations, warranties, terms, covenants and conditions of the Credit
Agreement and each other Operative Document shall remain unamended and unwaived
and shall continue to be, and shall remain, in full force and effect in
accordance with their respective terms. The amendments and modifications set
forth herein shall be limited precisely as provided for herein, and shall not be
deemed to be a waiver of, amendment of, consent to or modification of any other
term or provision of the Credit Agreement, the GECC Facilities Agreement, any
Operative Document, the Discount Note Indenture or other Instrument referred to
therein or herein, or of any transaction or further or future action on the part
of the Borrower or any other Person which would require the consent of the
Agents, the Lenders, GECC or the Discount Note Indenture Trustee or any other
Person.

    SECTION 5.6. Offsets and Defenses. The Borrower has no offsets or defenses
to its obligations under the Loan Documents and no claims or counterclaims
against any of the Agents or the Lenders.

    SECTION 5.7. Release by the Borrower. (a) As an inducement to the
Administrative Agent to enter into this Eighth Amendment to Credit Agreement on
behalf of the Lenders, the Borrower hereby releases and discharges the Lenders
and the Agents, and their respective successors and assigns, and all officers,
directors, employees, agents, representatives, insurers and attorneys of each of
them from all actions, counterclaims, causes of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds,

11

--------------------------------------------------------------------------------

bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims, and demands
whatsoever, in law, admiralty or equity, against the Lenders, the Agents and/or
their successors and assigns which the Borrower ever had, now has or hereafter
can, shall or may, have for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the day of the date of this Eighth
Amendment to Credit Agreement (the "Released Claims").

(b)In order to induce the Administrative Agent to accept the release set forth
herein on behalf of the Lenders, the Borrower represents that:

(i)such release constitutes a legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with its terms. The execution and
delivery of, and the performance and compliance by the Borrower with, such
release will not conflict with, or constitute on the part of the Borrower a
violation or breach of, or a default under, and will not require any
authorization, consent, approval or other action by, or any notice to, or filing
with any court or administrative body or any other Person pursuant to, any
mortgage, deed of trust, loan agreement, trust agreement or other agreement or
instrument to which the Borrower or any of its property is subject or any laws
and other governmental requirements; and

(ii)the Borrower (A) has not sold, transferred, conveyed, abandoned or otherwise
disposed of any of the Released Claims, whether or not known, suspected or
claimed that the Borrower has, had or may have, against the Lenders, any Agent
and/or any of their successors, predecessors (including, without limitation, all
predecessors by virtue of merger) and assigns, as the case may be and (B) has
sought the advice of counsel with respect to the execution and delivery of this
Eighth Amendment to Credit Agreement and the Borrower understands the legal
implications with respect to the release set forth herein and the other
documents executed by the Borrower in connection herewith.


(c)The Borrower hereby acknowledges that it may hereafter discover facts in
addition to or different from those which it now knows or believes to be true
with respect to the subject matter of the release set forth herein, but that it
is the Borrower's intention to, and it does, hereby fully, finally and forever
settle the Released Claims; in furtherance of such intention, the Borrower
acknowledges that the release set forth herein shall be and remain in effect as
a full and complete release, notwithstanding the subsequent discovery or
existence of any such additional or different facts.


ARTICLE VI

MISCELLANEOUS PROVISIONS


    SECTION 6.1. Reservation of Rights. The Borrower agrees that neither this
Eighth Amendment to Credit Agreement nor the making of any Advance by the
Disbursement Agent and the Administrative Agent's consent thereto either before
or after the Effective Date shall constitute (w) an approval of all or any
portion of any Advance Request, (x) a waiver or forbearance by the Disbursement
Agent or the Administrative Agent under any of the Loan Documents, (y) the
acceptance by the Disbursement Agent or the Administrative Agent of any course
of conduct by the Borrower, the Sponsors, the Completion Guarantors or any other
Person or (z) an agreement by the Administrative Agent to amend any of the Loan
Documents without all required approvals including, without limitation, approval
from the Required Lenders. The Borrower further agrees that the Administrative
Agent and the Disbursement Agent reserve all rights, remedies and options under
the Loan Documents to require the Borrower to satisfy in all respects the
conditions relating to each Advance and perform all of its obligations under the
Loan Documents which are then due and owing or are susceptible of performance,
as the case may be.

12

--------------------------------------------------------------------------------

    SECTION 6.2. Ratification of and References to the Credit Agreement. This
Eighth Amendment to Credit Agreement shall be deemed to be an amendment to the
Credit Agreement, and the Credit Agreement, as amended by this Eighth Amendment
to Credit Agreement, shall continue in full force and effect and is hereby
ratified, approved and confirmed in each and every respect. All references to
the Credit Agreement in any other document, instrument, agreement or writing
shall hereafter be deemed to refer to the Credit Agreement, as amended by this
Eighth Amendment to Credit Agreement.

    SECTION 6.3. Headings. The various headings of this Eighth Amendment to
Credit Agreement are inserted for convenience only and shall not affect the
meaning or interpretation of this Eighth Amendment to Credit Agreement or any
provisions hereof.

    SECTION 6.4. Applicable Law. THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS EIGHTH AMENDMENT TO CREDIT
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND
CONFLICTS OF LAW RULES OF SUCH STATE.

    SECTION 6.5. Cross-References. References in this Eighth Amendment to Credit
Agreement to any Article or Section are, unless otherwise specified, to such
Article or Section of this Eighth Amendment to Credit Agreement.

    SECTION 6.6. Loan Document. This Eighth Amendment to Credit Agreement is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.

    SECTION 6.7. Successors and Assigns. This Eighth Amendment to Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

    SECTION 6.8. Counterparts. This Eighth Amendment to Credit Agreement may be
executed by the parties hereto in any number of counterparts and on separate
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

13

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment
to Credit Agreement as of the day and year first above written.

ALADDIN GAMING, LLC
By:
    

--------------------------------------------------------------------------------


    Name:
    Title:

14

--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as the
Administrative Agent
By:
    

--------------------------------------------------------------------------------


    Name: Alan Pendergast
    Title: Managing Director

15

--------------------------------------------------------------------------------

SCHEDULE I
To Eighth Amendment to Credit Agreement

    The Applicable Base Rate Margin and the Applicable LIBO Rate Margin relative
to any Term A Loan, Term B Loan, Term C Loan and Term D Loan shall be reduced
from time to time by the percentage set forth below opposite the applicable
event (each, an "Interest Reduction Event") upon the occurrence of any Interest
Reduction Event from and after the Effective Date of the Eighth Amendment to
Credit Agreement and prior to June 30, 2002:

Interest Reduction Event

--------------------------------------------------------------------------------

  Percentage Reduction

--------------------------------------------------------------------------------

 
The date on which LCNI directly owns, free and clear of all Liens (other than
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties), approximately 85% of the Holdings Common Membership Interests.
 
2.00
%
The Applicable Base Rate Margin shall be further reduced on the date on which
the Administrative Agent shall deliver on behalf of the Lenders a release of the
Music Project Parcel from the Deed of Trust in accordance with Section 7.1.19
and a Mandatory Prepayment is made in accordance with item (ii) of clause (c) of
Section 3.1.1 provided that the Release Price is greater than or equal to
$15,000,000.
 
1.00
%
The Applicable Base Rate Margin shall be further reduced on the date on which
contributions to the Borrower made by or on behalf of the Sponsors from and
after the Effective Date of the Eighth Amendment to Credit Agreement aggregate
$15,000,000 or more, which contributions shall be in cash, not made as a loan
and made on terms and conditions satisfactory to the Administrative Agent as
determined on good faith in its sole discretion.
 
0.50
%

16

--------------------------------------------------------------------------------

SCHEDULE II
To Eighth Amendment to Credit Agreement

Date


--------------------------------------------------------------------------------

  Scheduled Repayment of Term A Loan ($136MM)

--------------------------------------------------------------------------------

  Scheduled Repayment of Term B Loan ($114MM)

--------------------------------------------------------------------------------

  Scheduled Repayment of Term C Loan ($160MM)

--------------------------------------------------------------------------------

  Scheduled Repayment of Term D Loan ($50MM)

--------------------------------------------------------------------------------

End of First Fiscal Quarter following the Conversion Date   4.00   0.30   0.40  
None End of Second Fiscal Quarter thereafter   4.0   0.30   0.40   0.125 End of
Third Fiscal Quarter thereafter   4.0   0.30   0.40   0.125 End of Fourth Fiscal
Quarter thereafter   0.0   0.0   0.0   0.0 End of Fifth Fiscal Quarter
thereafter   0.0   0.0   0.0   0.0 End of Sixth Fiscal Quarter thereafter   0.0
  0.0   0.0   0.0 End of Seventh Fiscal Quarter thereafter   0.0   0.0   0.0  
0.0 End of Eighth Fiscal Quarter thereafter   24.00   1.5   2.0   0.625 End of
Ninth Fiscal Quarter thereafter   7.00   0.30   0.40   0.125 End of Tenth Fiscal
Quarter thereafter   7.00   0.30   0.40   0.125 End of Eleventh Fiscal Quarter
thereafter   7.00   0.30   0.40   0.125 End of Twelfth Fiscal Quarter thereafter
  7.00   0.30   0.40   0.125 End of Thirteenth Fiscal Quarter thereafter   8.00
  0.30   0.40   0.125 End of Fourteenth Fiscal Quarter thereafter   8.00   0.30
  0.40   0.125 End of Fifteenth Fiscal Quarter thereafter   8.00   0.30   0.40  
0.125 End of Sixteenth Fiscal Quarter thereafter   8.00   0.30   0.40   0.125
End of Seventeenth Fiscal Quarter thereafter   10.00   0.30   0.40   0.125 End
of Eighteenth Fiscal Quarter thereafter   10.00   0.30   0.40   0.125 End of
Nineteenth Fiscal Quarter thereafter   10.00   0.30   0.40   0.125 End of
Twentieth Fiscal Quarter thereafter   8.75   0.30   0.40   0.125 End of
Twenty-First Fiscal Quarter thereafter       17.00   0.40   0.125 End of
Twenty-Second Fiscal Quarter thereafter       17.00   0.40   0.125 End of
Twenty-Third Fiscal Quarter thereafter       17.00   0.40   0.125 End of
Twenty-Fourth Fiscal Quarter thereafter       17.00   0.40   0.125 End of
Twenty-Fifth Fiscal Quarter thereafter       20.00   0.40   0.125 End of
Twenty-Sixth Fiscal Quarter thereafter       20.00   0.40   0.125 End of
Twenty-Seventh Fiscal Quarter thereafter           23.80   0.125 End of
Twenty-Eighth Fiscal Quarter thereafter           23.80   0.125 End of
Twenty-Ninth Fiscal Quarter thereafter           25.50   0.125 End of Thirtieth
Fiscal Quarter thereafter           25.50   0.125 End of Thirty-First Fiscal
Quarter thereafter           25.50   0.125 End of Thirty-Second Fiscal Quarter
thereafter           25.50   0.125 End of Thirty-Third Fiscal Quarter therea    
          25.50 End of Thirty-Fourth Fiscal Quarter thereafter              
20.625

17

--------------------------------------------------------------------------------

SCHEDULE III
To Eighth Amendment to Credit Agreement

MANDATORY PAYMENTS AND PREPAYMENTS

Date

--------------------------------------------------------------------------------

  Percentage of Excess Cash Flow

--------------------------------------------------------------------------------

      End of each of the First Fiscal Quarter following the Conversion Date
(October 31, 2000) and the Second Fiscal Quarter following the Conversion Date  
75% of Excess Cash Flow shall be paid as a Mandatory Prepayment in accordance
with clause (c) of Section 3.1.1 unless the Total Debt to EBITDA Ratio is
greater than 3.50:1.0 in which case such percentage shall be 100%. End of Third
Fiscal Quarter following the Conversion Date   100% of Excess Cash Flow shall be
paid first to the Consenting Lenders (as defined in the Sixth Amendment to
Credit Agreement) in accordance with Section 5.2 of the Sixth Amendment to
Credit Agreement until the Sixth Amendment Fee has been paid in full; thereafter
75% of remaining Excess Cash Flow shall be paid as a Mandatory Prepayment in
accordance with clause (c) of Section 3.1.1 unless the Total Debt to EBITDA
Ratio is greater than 3.50:1.0 in which case such percentage shall be 100% End
of each of the Fourth Fiscal Quarter following the Conversion Date and the end
of each Fiscal Quarter thereafter through the End of the Eighth Fiscal Quarter
following the Conversion Date   100% of Excess Cash Flow shall be paid first to
the Consenting Lenders in accordance with Section 5.2 of the Sixth Amendment to
Credit Agreement until the Sixth Amendment Fee has been paid in full; thereafter
60% of remaining Excess Cash Flow shall be paid as a Mandatory Prepayment in
accordance with clause (c) of Section 3.1.1 unless the Total Debt to EBITDA
Ratio is greater than 3.50:1.0 in which case such percentage shall be 100%. End
of Ninth Fiscal Quarter following the Conversion Date and the end of each Fiscal
Quarter thereafter   100% of Excess Cash Flow shall be paid first to the
Consenting Lenders in accordance with Section 5.2 of the Sixth Amendment to
Credit Agreement until the Sixth Amendment Fee has been paid in full; thereafter
55% of remaining Excess Cash Flow shall be paid as a Mandatory Prepayment in
accordance with clause (c) of Section 3.1.1 unless the Total Debt to EBITDA
Ratio is greater than 3.50:1.0 in which case such percentage shall be 100%.

18

--------------------------------------------------------------------------------



QuickLinks


EIGHTH AMENDMENT TO CREDIT AGREEMENT
EIGHTH AMENDMENT TO CREDIT AGREEMENT
W I T N E S S E T H
ARTICLE I DEFINITIONS
ARTICLE II AMENDMENTS
ARTICLE III WAIVERS BY THE LENDERS
ARTICLE IV CONDITIONS PRECEDENT AND COVENANT; AMENDMENT FEE
ARTICLE V REPRESENTATIONS AND WARRANTIES
ARTICLE VI MISCELLANEOUS PROVISIONS
